Preble J.
The first question submitted in this case, though not much pressed in the argument, is, whether there was sufficient evidence of actual ouster to enable the demandant to maintain his action.
*91On adverting to the evidence as reported by the Judge, who presided in the trial, we find, “ The agent of the demandant had “ repeatedly demanded possession”—“ the tenant uniformly refused “ to admit the demandant to enter”—or “ to suffer demandants “ agent to occupy”—he also “ denied demandants title and has “ ever since held the exclusive possession and occupation.'’'’ “ If, “ says Ld. Coke, tenant in common drive out of the land any “ cattle of the other tenant in common or not suffer him to enter “ or occupy the land, this is an ejectment or expulsion.” Co. Litt. 199. b. And Ld. Mansfield in Doe v. Prosser, Cowp. 217. remarks,—“ Some ambiguity seems to have arisen from the term “ actual ouster” as if it meant some act accompanied with real “ force, or as if a turning out by the shoulders were necessary ; “ but this is not so. A man may come in by rightful posses- “ sion and yet hold over adversely without a title ; if he does, “ such holding over, under circumstances, will be equivalent to “ actual ouster.” Again “ if upon demand by the co-tenant of ■ ‘ his moiety [of the rents and profits] the other denies to pay “ and denies his title saying he claims the whole, and will not “ pay, and continues in possession, such possession is adverse, “ and ouster enough.” A bare perception of the whole profits does not of itself amount to an expulsion. Fairclaim v. Shackleton, 5 Burr. 2604. Yet even an undisturbed and quiet possession for a great length of time is sufficient ground for a jury to presume an actual ouster. Doe v. Prosser, supra. These authorities are decisive of the question in the case at bar, as to the sufficiency of the evidence of ouster.
The question, w'hether one tenant in common, in an action brought against him to recover possession by a co-tenant who had been ousted, can avail himself of the provisions of the betterment Act sp called, was settled by the Supreme Judicial Court of Massachusetts soon after that Statute was passed. In Bacon v. Callender, 6 Mass. 303. the Court held that tenants in common are, in regard to the Stat. 1807. ch. 75, or betterment Act, placed upon the same footing with other persons holding lands by virtue of a possession and improvement. That Statute, however, extends only to cases of possession actually existing at the date of its passage. And the possession of one tenant in common being the possession of his co-tenants until *92actual ouster, and there being no evidence of an ouster prior to May 1808, the demandant contends that the case at bar is not within that Statute.
We have already seen that there was sufficient evidence of actual ouster in May 1808, which is more than six years before the commencement of the present action. Now the legislature of Massachusetts by Stat. 1819. chap. 269. extended the provisions of the Stat. 1807. ch. 75. to all cases where the possession has continued for six years or more next before the commencement of the suit. This Statute, by express terms, applies as well to actions which had already been commenced, as to actions that might thereafter be instituted. Since the establishment and organization of this State, the same provisions have been reenacted by our own legislature in the Stat. 1820, chap. 28. In extending the provisions of the Statute to actions pending, the intention of the legislature was, not to interfere with the vested rights of the parties, but merely to give a remedy for the right to betterments, which already existed in equity and good conscience, and which there had been no means before provided by law for enforcing. If the power of the legislature thus to extend the provisions of the Statute should be questioned, this point was also before the Court in the case of Bacon v. Callender. In delivering the opinion of the Court, Chief Justice Parsons remarks, “ if it were compe- “ tent for the legislature to make these provisions to affect ac- “ tions after to be commenced, the same provisions might ap- “ ply with equal authority to actions then pending.”

Judgment on the verdict.

Note. The Chief Justice, having been of counsel with the plaintiff, gave no opinion.